Exhibit 10.3

SECURED REVOLVING CREDIT NOTE

 

$109,000,000    December 28, 2011

FOR VALUE RECEIVED, and intending to be legally bound hereby, Pegasus Funding
LLC, a Delaware limited liability company (“Borrower”), promises to pay to the
order of Fund Pegasus, LLC, a Delaware limited liability company (“Lender”) the
principal sum of ONE HUNDRED AND NINE MILLION DOLLARS ($109,000,000) in lawful
money of the United States of America, or such lesser amount as may be lent by
Lender to Borrower from time to time, together with interest thereon, as
hereinafter specified. This Secured Revolving Credit Note (the “Note”) is being
delivered pursuant to that certain Revolving Credit Agreement dated of even date
herewith by and between Borrower and Lender (the “Revolving Credit Agreement”).
The Term of this Note shall be the same Term as set forth in the Revolving
Credit Agreement. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Revolving Credit Agreement. Schedule A hereto shall be
amended form time to time to reflect Loans and shall designate such Loans as
Investment Advances or Overhead Advances.

No interest on the unpaid principal balance on this Note shall accrue, except as
set forth in the Revolving Credit Agreement and subject to the terms thereof.
The outstanding principal balance and accrued interest of this Note shall be due
and payable in accordance with the Revolving Credit Agreement.

The payments due under this Note shall be made to Lender at the address
indicated in the Revolving Credit Agreement, or at such other address as Lender
may designate pursuant to the Revolving Credit Agreement. Borrower will have the
right to prepay any or all of the principal balance outstanding under this Note,
in whole or in part, at any time and from time to time, without the prior
written consent of Lender. Any such prepayment shall be applied first to any
unpaid interest that may have accrued through the date of payment and then to
the unpaid principal balance of this Note.

This Note is secured by a first priority security interest in all of Borrower’s
assets as more fully described in that certain Security Agreement dated of even
date herewith by and between Lender and Borrower (the “Security Agreement”).
This Note, the Revolving Credit Agreement and the Security Agreement shall
hereinafter be referred to as the “Loan Documents.”

In addition to the principal payments specified above, the undersigned shall pay
to Lender all costs and expenses, including, without limitation, reasonable
attorneys’ fees and legal expenses that are incurred by Lender in the
enforcement of this Note upon an Event of Default.

In the event of the occurrence of an Event of Default under any or all of the
Loan Documents, Borrower shall be in default under this Note, and, subject to
the provisions of Section 2.3 of the Revolving Credit Agreement, Lender shall
have the option to declare the unpaid principal balance of this Note and all
interest accrued thereon to be immediately due and payable, without demand,
notice or presentment of any kind. Borrower hereby waives presentment for
payment, demand, notice of dishonor, protest and notice of protest with regard
to this Note in all instances.



--------------------------------------------------------------------------------

This Note shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and permitted assigns. This Note may not be
assigned without the prior written consent of Borrower and Lender, except that
Lender may assign this Note to an affiliate or successor in interest of Lender.
This Note shall be governed, construed and enforced in accordance with the laws
of the State of Delaware, regardless of laws that might otherwise govern under
applicable principles or conflicts of law. Borrower and Lender each agrees that
the Courts of the City and State of New York and the United States District
Court for the Southern District of New York shall have the exclusive
jurisdiction to hear and determine any claims or disputes pertaining to or
arising directly or indirectly out of this Note or any amendment or supplement
hereto or to any matter arising herefrom or therefrom. Borrower and Lender
expressly submit and consent in advance to such matters. The provisions of this
Note are severable and the invalidity or unenforceability of any provision shall
not impair the remaining provisions of this Note or the indebtedness evidenced
by this Note.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed on the day
and year first written above.

 

PEGASUS FUNDING, LLC By:   /s/    Max Alperovich            Max Alperovich,
Authorized Officer

 

3



--------------------------------------------------------------------------------

Schedule A to Secured Revolving Credit Note

Dated as of December 28, 2011 made by

Pegasus Funding LLC in favor of

Fund Pegasus LLC

 

September 30, September 30, September 30, September 30, September 30,       
Principal               Principal                   Date Loan      Amount       
       Amount      Notation           

Made or Paid

     of Loan        Type      Outstanding      Made by        Dated  

*December 28, 2011

     $ 4,000,000         Advances             MA           12/28/11   

*December 28, 2011

     $ 360,000         Overhead Advances             MA           12/28/11   

 

* Borrower has assumed certain Loans outstanding to Lender pursuant to that
certain Assignment and Assumption Agreement by and between Borrower and Pegasus
Legal Funding, LLC, dated December 28, 2011.

 

4